DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2021.
Applicant's election with traverse of Invention II in the reply filed on 09/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because, Applicant asserts no criteria for serious burden were provided. Examiner respectfully disagrees.	As serious burden is established by separate classification thereof, Group I is directed to methods such as moulding and immersion that are not relevant to the classifications of Group II’s device. As a result, Groups I and II would have separate status in the art, resulting in different fields of search that would not likely result in finding art pertinent to the other group. An immersion moulding process would not be likely be found in a generic LED device prior art, however may meet the limitations of Group II, effectively requiring the Examiner to review two entirely different inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 29, 34 and 36, the recitation of “configured to emit light at wavelength regions of 400 to 500 nm and 550 to 700 nm.” It is unclear as to whether both wavelengths are emitting simultaneously or whether the emitted wavelengths are any wavelength that exist between 400 to 500 and 550 to 700 nm).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 22-25 and 28 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Imazu (U.S. Publication No 2012/0302124 A1)
	With respect to claim 22, Imazu discloses discloses a prefabrication element for manufacturing a light emitting unit, wherein the prefabrication element comprises a carrier [80] with adhesive [81] on its first side, and a plurality of surface-mount LED [3] components attached to the first side, the components being attached to the first side by their bottom side so that contact terminals [3a, 3b] of the LED components engage with the adhesive on the first side (See Figure 6 and 7).
	With respect to claim 23, Imazu discloses a prefabrication element for manufacturing a light emitting unit, wherein the prefabrication element comprises a light guide element [5] with a planar first side and an opposing second side, a plurality of surface-mount LED components [3] embedded within the light guide element such that bodies of the LED components are mostly or completely embedded within the light guide element while contact terminals [3a,3b] of the LED components reach to or extend from the first surface of the light guide element first side of the light guide element, and a removable cover sheet [80] covering the first surface (See Figure 10).
	With respect to claim 24, Imazu discloses a light emitting unit comprising a light guide element [5] with a substantially planar first surface, a plurality of surface-mount LED components [3] embedded within the light guide element such that bodies of the LED components are mostly or completely embedded within the light guide element while contact terminals [3a,3b] of the LED components reach to or extend from the first 
	With respect to claim 25, Imazu discloses wherein the light emitting unit further comprises a heatsink [70] attached to the dielectric layer (see ¶[0072]; heat dissipates through [70])
	With respect to claim 28, Imazu discloses wherein the light guide element is provided with down-conversion material that converts at least some part of the incident light emission to lower energy light emission (See ¶[0069]; fluorescent particles)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 32-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of West (U.S. Publication No. 2012/0175643 A1) 
	With respect to claim 26, Imazu discloses wherein the light emitting unit further comprises a connector assembly embedded within the light guide element such that a base part of the connector assembly is mostly or completely embedded within the light guide element while contact terminals of the connector assembly reach to or extend from the first surface of the light guide element, the electrical conductors being galvanically connected to at least some of the contact terminals of the connector assembly.
	In the same field of endeavor, West teaches a connector assembly embedded within the light guide element such that a base part [34] of the connector assembly is mostly or completely embedded within the light guide element while contact terminals [31] of the connector assembly reach to or extend from the first surface of the light guide element, the electrical conductors [24] being galvanically connected to at least some of 
	With respect to claim 32, the combination of Imazu and West discloses wherein the light emitting unit further comprises a heatsink [70] attached to the dielectric layer (see Imazu ¶[0072]; heat dissipates through [70]).
	With respect to claim 33, the combination of Imazu and West discloses wherein the light guide element is provided with down-conversion material that converts at least some part of the incident light emission to lower energy light emission  (See Imazu ¶[0069]; fluorescent particles).
	With respect to claim 35, the combination of Imazu and West discloses wherein the light guide element is provided with down-conversion material that converts at least some part of the incident light emission to lower energy light emission (See Imazu ¶[0069]; fluorescent particles).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of Cramer (U.S. Publication No. 2016/0351619 A1)
	With respect to claim 31, Imazu fails to disclose wherein power rating of a light emitting unit is 10 W or more.	In the same field of endeavor, Cramer teaches wherein power rating of a light . 
Claims 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of Francis et al. (U.S. Publication No. 2019/0280043 A1; hereinafter Francis).
	With respect to claim 27, Imazu fails to explicitly disclose wherein the light emitting unit comprises at least 10 LED components.	In the same field of endeavor, Francis teaches wherein the light emitting unit comprises at least 10 LED components [10’] (see Figure 2).	The string of at least 10 LEDS as taught by Francis allows for increased lumen emission of the overall LED device (See ¶[0109]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 29, Imazu fails to explicitly disclose wherein is configured to emit light at wavelength regions of 400 to 500 nm and 550 to 700 nm.	In the same field of endeavor, Francis teaches wherein is configured to emit light at wavelength regions of 400 to 500 nm and 550 to 700 nm (See ¶[0042]). 	The emission of specific ranges of wavelengths as taught by Francis allows for specified color of total emission of light, allowing for high control of the warmth of light emitted (See Francis ¶[0042]). Therefore, it would have been obvious to one of ordinary 
	With respect to claim 30, Imazu fails to disclose wherein the width of the light guide element is at least 3 cm and the length of the light guide element is at least 10 cm.
	In the same field of endeavor, Francis teaches wherein the width of the light guide element is at least 3 cm and the length of the light guide element is at least 10 cm. (See ¶[0051]).	The implementation of a proper sizing of the light guide element as taught by Francis would allow for proper encapsulation of all light emitting elements within the device to be properly protected. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of West (U.S. Publication No. 2012/0175643 A1) as applied to claim 26 above, and further in view of Francis et al. (U.S. Publication No. 2019/0280043 A1; hereinafter Francis).
	With respect to claim 34, the combination of Imazu and West fails to disclose wherein is configured to emit light at wavelength regions of 400 to 500 nm and 550 to 700 nm.
	In the same field of endeavor, Francis teaches wherein is configured to emit light at wavelength regions of 400 to 500 nm and 550 to 700 nm (See ¶[0042]). 	The emission of specific ranges of wavelengths as taught by Francis allows for 
	With respect to claim 36, the combination of Imazu and West fails to disclose wherein is configured to emit light at wavelength regions of 400 to 500 nm and 550 to 700 nm.
	In the same field of endeavor, Francis teaches wherein is configured to emit light at wavelength regions of 400 to 500 nm and 550 to 700 nm (See ¶[0042]). 	The emission of specific ranges of wavelengths as taught by Francis allows for specified color of total emission of light, allowing for high control of the warmth of light emitted (See Francis ¶[0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of West (U.S. Publication No. 2012/0175643 A1) as applied to claim 32 above, and further in view of Cramer (U.S. Publication No. 2016/0351619 A1)
	With respect to claim 37, the combination of Imazu and West fails to disclose wherein power rating of a light emitting unit is 10 W or more.
	In the same field of endeavor, Cramer teaches wherein power rating of a light emitting unit is 10 W or more (See ¶[0002]).	The implementation of light emitting units of 10 W or more as taught by Cramer allows for high power emission, increasing lumens of the light emission (see ¶[0002]). .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	-    Matsuda (U.S. Publication No. 2017/0179344 A1) discloses an LED device
Woodgate et al. (U.S. Publication No. 2014/0016314 A1) discloses a light emitting array
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818